Citation Nr: 1801859	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  06-11 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased rating for instability and subluxation with osteoarthritis of the right knee, rated as 20 percent disabling prior to February 9, 2006.

2.  Entitlement to an increased rating for removal of semilunar cartilage of the right knee.

3.  Entitlement to an increased rating for limitation of motion with osteoarthritis of the right knee, rated as 30 percent disabling from February 9, 2006.

4.  Entitlement to an increased rating for joint pain and locking of the right knee, from February 9, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to December 1974, and from April 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which increased the evaluation assigned to the Veteran's right knee disability to 20 percent.  The Veteran and her representative indicated continued dissatisfaction with this evaluation in subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In a July 2007 rating decision, the RO increased the assigned evaluation of the Veteran's right knee condition to 30 percent disabling, effective February 9, 2006.  The Veteran and her representative indicated continued dissatisfaction with this evaluation in subsequent correspondence to the RO.  See AB, 6 Vet. App. at 38.  As such, the claim remains on appeal.


FINDINGS OF FACT

1.  Prior to February 9, 2006, the Veteran's limitation of motion with osteoarthritis of the right knee was manifested by, at worst, flexion to 80 degrees and extension to 0 degrees, to include consideration of additional functional loss during flare-ups, and painful motion, and moderate lateral instability and subluxation.

2.  The Veteran underwent an arthroscopic partial medial meniscectomy for a degenerative medial meniscus tear in July 2005. 

3.  From February 9, 2006, the Veteran's limitation of motion with osteoarthritis of the right knee has been manifested by, at worst, flexion to 80 degrees and extension to 20 degrees, to include consideration of additional functional loss during flare-ups, but was productive of painful motion.

4.  From February 9, 2006, the Veteran's right knee has been manifested by joint pain and locking.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2006, the criteria for a separate 20 percent rating for right knee instability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a separate 10 percent rating for removal of semilunar cartilage that is symptomatic pursuant to Diagnostic Code 5259 has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

3.  From February 9, 2006, the criteria for a rating in excess of 30 percent for the Veteran's limitation of motion with osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

4.  From February 9, 2006, the criteria for a separate 20 percent rating for right knee joint paint and locking are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A.         § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017).

The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  See 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran is service connected for limitation of motion with osteoarthritis of the right knee, rated as 20 percent disabling under Diagnostic Code 5260-5261 prior to February 9, 2006, and as 30 percent disabling under Diagnostic Code 5261 thereafter.  She alleges that she is entitled to an increased rating for both rating periods on appeal.  The Veteran says her right knee condition started in 1986 while playing baseball on a traveling Army team.  She slid into second base wrong and felt pain in her knee.  Thereafter, she was diagnosed with a torn cartilage and ligament.  The doctors cast her knee for three months and then it was recast another three months. While she initially recovered from her injury, her condition has worsened over the years.  She filed a claim for increased compensation for her service-connected right knee disability in January 2005.

There are two Diagnostic Codes for limitation of motion of the knee, and they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable percent rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 50 degrees.  38 C.F.R. § 4.71a (2017).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2017).

I. Prior to February 9, 2006

Multiple VA physical therapy treatment notes recorded between October and December 2004 indicate that the Veteran reported instability, knee giving way, pain, and weakness.  Further, a January 2005 VA physical therapy record notes right knee pain and weakness; an accompanying examination revealed distal weakness but intact sensation, pain with range of motion, and tenderness of the joint.

In March 2005, the Veteran filed a statement in which she reported worsening symptoms, including swelling, an inability to put pressure on her knee, difficulty standing and kneeling.  She also reported the regular use of a cane.

In April 2005, the Veteran underwent a VA examination during which she reported constant nagging, burning, and sometimes stabbing pain rated as 9/10 on the pain scale.  She stated she occasionally falls to the ground.  She reported stiffness at times, swelling, heat, redness, instability, giving way, fatigability, and lack of endurance.  She reported approximately two flare-ups per day when she is lying in bed, which is alleviated by elevation or walking.  The examiner noted that the Veteran has had dislocation and recurrent subluxation.  The Veteran walked with a cane in her right hand.  She was unable to walk heel-to-toe or squat due to pain.  Range of motion testing revealed flexion to 80 degrees actively, and to 100 degrees passively.  She exhibited full extension.  She was positive for McMurry's test.  The examiner noted the Veteran's knee to be "puffy."  X-ray examinations revealed a normal right knee joint.  The examiner diagnosed her with chronic right knee pain and chronic right knee instability.  As a result of the examination, the Veteran's evaluation was increased to 20 percent disabling.

In June 2005, the Veteran filed a Notice of Disagreement in which she stated that her right knee was unstable, weak, and painful.  She reported that she was unable to walk without the use of a cane, and was further unable to stoop, walk more than 30 or 40 feet without resting, stand for more than 15 minutes, or use stairs.

The Veteran underwent an arthroscopic partial medial meniscectomy for her degenerative medial meniscus tear in July 2005.  She was assigned a temporary 100 percent evaluation for convalescence from July 28, 2005, to September 1, 2005.  Treatment records following the procedure showed right knee pain with effusion.  This period is moot for purposes of this appeal.  See AB, 6 Vet. App. at 38 (holding that a claim no longer remains in controversy when the maximum available benefit has been awarded).
Separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261.  VAOPGCREC 9-2004 (2004).  Prior to February 9, 2006, however, the Veteran's right knee condition was manifested by flexion limited to, at least, 80 degrees. The Board finds that her range of motion does not meet a compensable rating under Diagnostic Code 5260, which requires flexion limited to 60 degrees.  Additionally, the Veteran's extension had been consistently normal, at 0 degrees.  Although the Veteran reported knee pain, the medical evidence of record does not show limitation on extension.  Even considering the Veteran's pain, weakness, and instability, her extension is not more accurately described as being limited to 10 degrees, which is required for a compensable disability rating under Diagnostic Code 5261.  Thus, the Board finds a separate rating under Diagnostic Codes 5260 and 5261based on limitation of motion is not applicable prior to February 9, 2006.

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's right knee disability.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The Board acknowledges the Veteran's statements discussing her right knee instability.  In a 2004 VA physical therapy report, as well as the April 2005 VA examination, the Veteran reported instability and the knee giving way.  The April 2005 VA examination also noted recurrent subluxation.

Based on the evidence of record the Board finds the Veteran's symptoms prior to February 9, 2004, manifest a 20 percent rating under Diagnostic Code 5257.  The Veteran reported instances of instability and recurrent subluxation, and that she began using a brace and a cane to help with her knee.  The Board finds the Veteran has moderate instability and subluxation.  However, the Board determines that a higher rating is not warranted because the Veteran's examinations and medical records show that she does not have a diagnosis of severe recurrent instability or subluxation and that her right knee was relatively stable upon clinical testing.

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2016).  As noted above, the Veteran had this surgery in July 2005.  Therefore, application of Diagnostic Code 5259 is warranted for the entire appeal period.

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a (2016).  The Veteran has continuously reported joint pain.  However, the medical evidence of records fails to show a documented history of locking or effusion prior to February 9, 2004.  The Board affords higher probative value to the medical evidence of record than the Veteran's lay statements, and as such, finds a separate evaluation under Diagnostic Code 5258 unwarranted.

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).

The Board finds that while the Veteran is appropriately rated as noncompensable for her limitation of motion under Diagnostic Code 5260-5261 prior to February 9, 2006, an additional rating under Diagnostic Code 5003 is not warranted because the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003.

As for other potentially applicable Diagnostic Codes, the Veteran did not have ankylosis, malunion of the tibia or fibula, or genu recurvatum prior to February 9, 2006.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R.  § 4.71a (2017).

It is clear from the Veteran's competent, credible descriptions of her symptoms that there was limited motion and painful motion prior to February 9, 2006.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran had functional loss in her right knee due to her disability such that a higher rating is more closely approximated.  Her VA examinations and medical records note that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal.  The Veteran reported that her knee is worse with prolonged standing, walking, and kneeling, and VA examinations noted the Veteran's right knee was additionally limited by weakness, pain, tenderness, subluxation, and instability.  However, even when considering these factors, the criteria for a 30 percent rating for limitation of flexion or a separate rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from her right knee disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a (2017).

For these reasons, prior to February 9, 2006, the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 5257, and a separate 10 percent rating under Diagnostic Code 5259.  Any additional ratings are denied because the overall disability picture for the right knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes and any rating under other potentially applicable codes.  38 C.F.R. § 4.71a (2017).  Therefore, the more probative evidence is against any increase in the  claim, other than what is herein assigned.  38 C.F.R. § 4.3 (2017).  

Finally, a total disability rating based on individual unemployability (TDIU) is not raised, because the Veteran does not contend, and the evidence does not show, that her right knee disability made her unemployable prior to February 9, 2006.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating other than that herein assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II. From February 9, 2006

VA treatment records, dated February 2006, show that the Veteran presented with questions concerning a healed right knee infection with seepage and complaints of swelling, unimproved pain, and instability.  Objective findings showed right knee range of motion from 32-130 degrees with patellar tenderness.  The examiner noted a probable anterior cruciate ligament (ACL) tear.  Laboratory findings were negative for evidence of inflammation.  A brace for a possible ACL tear was subsequently issued.  

MRI findings, dated May 11, 2006, show the presence of only 50 percent of the Veteran's posterior horn and medial meniscus body, consistent with post-operative changes.  The remaining meniscus shows a normal signal without evidence of a retear.  No specific defects were noted.

The Veteran underwent a VA examination in August 2006 where she reported a 10/10 on the pain scale.  She describes swelling, weakness, stiffness, heat and redness, give-way, and locking of the knee.  She reported increased pain going up and down steps.  She stated that because her pain is constant, she does not have flare-ups.  The Veteran reported using a cane and a knee brace.  She denied any episodes of dislocation or recurrent subluxation.  Range of motion revealed active and passive flexion "to about 50 degrees" and active and passive extension "to about 10 degrees short of full extension."  Examination revealed the Veteran being tender to palpation on the medial side of the right knee.  There were no signs of instability, laxity, or swelling.  The Veteran was unable to engage in repetitive motion exercises due to significant pain.  The examiner noted complaints of severe right knee pain, causing significant dysfunction.  As a result of this examination, the Veteran's disability rating was increased to 30 percent, effective February 9, 2006.  The increase was based on leg extension limited to 20 degrees and significant dysfunction due to pain.

The Veteran underwent another VA examination in February 2008, during which the examiner noted pain, swelling instability and giving way, locking, and lack of endurance.  The Veteran reported an inability to stand for a long period of time, and increased pain with weather patterns.  The Veteran stated pain was relieved by the use of a cane and anti-inflammatories.  The Veteran reported daily flare-ups that are preceded by walking.  The examiner noted evidence of inflammatory arthritis.  Range of motion testing revealed flexion to 100 degrees, extension to 5 degrees, with pain, weakness, lack of endurance, and incoordination following repetitive motion.  The examiner also noted objective evidence of tenderness, guarding of movement, and an antalgic gait.  As a result of this examination, the Veteran's 30 percent evaluation was continued due to the Veteran's reports of extreme pain with motion.

During a September 2012 VA examination, the Veteran was diagnosed with degenerative joint disease and free edge tear of lateral meniscus of the right knee. She reported average daily pain as 9/10.  She reported falling frequently due to her knee giving out, but no flare-ups.  Range of motion testing revealed flexion to 80 degrees, with painful motion beginning at 55 degrees, and extension to 20 degrees, with painful motion beginning at 20 degrees.  The Veteran was unable to complete repetitive use testing due to increased pain.  There was no evidence of instability or subluxation.  The Veteran stated she uses a walker constantly, and the she is unable to walk or stand for long periods of time.  As a result of this examination, the Veteran's 30 percent evaluation was continued due to the Veteran's reports of extreme pain with motion.

The Veteran underwent yet another VA examination in August 2014 where she maintained experiencing severe right knee pain on a daily basis, precipitated by increased or unusual physical activities and inclement weather.  Range of motion testing revealed flexion to 95 degrees with painful motion at 85 degrees, and extension to 0 degrees with no evidence of painful motion.  The examiner noted no subluxation, but did not frequent episodes of joint locking and joint pain.

After a Board remand, the Veteran underwent a final VA examination in May 2017.  The Veteran reported difficulty with standing, walking, and climbing stairs.  Range of motion testing revealed flexion to 80 degrees and extension to 20 degrees.  The examiner noted pain on weight-bearing, localized tenderness, and crepitus.  The Veteran was unable to perform repetitive use testing due to severe pain.  The examiner noted no ankylosis, no history of subluxation, no lateral instability, and no history of effusion.  As a result of this examination, the Veteran's 30 percent evaluation was continued due to the Veteran's reports of extreme pain with motion, as well as decreased range of motion.

After review of the pertinent evidence of record, the Board finds the most probative evidence of record shows that from February 9, 2006, the Veteran's knee condition has been manifested by extension limited, at most, to 20 degrees, and flexion limited to 80 degrees.  As such, the Board finds a rating in excess of the currently assigned 30 percent under Diagnostic Code 5261 is not warranted at any time from February 9, 2006.  The Board finds that her range of motion does not meet a 40 percent rating, which requires extension limited to 30 degrees.  Consequently, the Board finds the Veteran's right knee disability is currently appropriately rated at 30 percent disabling under Diagnostic Code 5261 for painful limitation of extension.  

As noted above, separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261. VAOPGCREC 9-2004.  In this case, the Veteran's flexion is limited to, at worst, 80 degrees.  Although the Veteran complains of severe knee pain, her flexion is not more accurately described as being limited to 60 degrees, which is required for a noncompensable disability rating under Diagnostic Code 5260.  Thus, the Board finds a separate rating under Diagnostic Code 5260 is not applicable.

It is clear from the Veteran's competent, credible description of her symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59   establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton, 25 Vet. App. 1.  However, the medical evidence of record does not support a finding that the Veteran has functional loss in her right knee due to her disability such that a higher rating is more closely approximated.  The Veteran's functional loss in the form of painful motion, tenderness, pain, instability, locking, and lack of endurance have been considered in the evaluation of her right knee disability.  The Board has also considered her reports of problems with prolonged standing and walking.  However, even when considering these factors, the criteria for a 40 percent rating for limitation of extension or a separate rating for limitation of flexion are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 30 percent rating already assigned.  38 C.F.R. § 4.71a.  

Regarding Diagnostic Code 5258, the August 2006, February 2008, and August 2014 VA examinations all document frequent episodes of joint pain and locking.  As such, a separate 20 percent rating under Diagnostic Code 5258 is warranted in this case.  38 C.F.R. § 4.14.

Regarding Diagnostic Code 5259, as noted above, the Veteran underwent semilunar cartilage removal in July 2005, and as such, the maximum 10 percent rating is warranted for the entire appeal period.  38 C.F.R. § 4.71a (2016).

Regarding Diagnostic Code 5257, although the February 2008 VA examiner noted instability and giving way, both the September 2012 and May 2017 VA examiner noted there to be no evidence of any instability or subluxation.  As there has not been any complaint of or diagnosis of instability since February 2008, the Board finds that a rating under Diagnostic Code 5257 from February 9, 2006, is not warranted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Regarding Diagnostic Code 5003, the Veteran's February 2008 and September 2012 VA examinations noted x-ray evidence of degenerative arthritis.  As noted above, a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  However, the Board finds the Veteran is appropriately rated for her limitation of motion under Diagnostic Code 5261 and an additional rating under Diagnostic Code 5003 is not warranted.  Furthermore, the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003; whereas, currently the Veteran is compensated under Diagnostic Code 5261.

As for other potentially applicable Diagnostic Codes, the Veteran does not have ankylosis, there is no malunion of the tibia or fibula, and he does not have genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2017).

For these reasons, an initial disability rating in excess of 30 percent for a right knee disability under Diagnostic Code 5261 is denied because the overall disability picture for the right knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.71a (2017).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2017).  However, a separate 20 percent disability rating under Diagnostic Code 5258, and a separate 10 percent rating under Diagnostic Code 5259, are granted.

Finally, the Veteran is already in receipt of a TDIU effective September 2008.  As such, analysis of the Veteran's TDIU eligibility is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating under Diagnostic Code 5261, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Prior to February 9, 2006,  a rating  in excess of 20 percent for right knee instability under Diagnostic Code 5257 is denied, prior to February 9, 2006.

A separate 10 percent rating for removal of semilunar cartilage that is symptomatic pursuant to Diagnostic Code 5259 is granted.

From February 9, 2006, an increased rating for limitation of motion with osteoarthritis of the right knee, rated as 30 percent disabling under Diagnostic Code 5261, is denied.  


A separate 20 percent rating for right knee joint pain and locking under Diagnostic Code 5258 is granted from February 9, 2006.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


